[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant has filed a motion to modify support coded No. 125. Many of the facts that give rise to this motion are not in dispute. On February 2, 1994, the defendant was ordered to pay support to the plaintiff for two minor children in the total sum of $90 weekly. On December 1, 1995, one of the minor children turned eighteen. This court has made a finding that the defendant's gross weekly income is $747.54. The parties have stipulated, based on the current support order of $90 weekly, that the arrearage as of May 28, 1997, is $4584.50. The parties also agree that any modification should be retroactive to December 1, 1995. The parties are in dispute as to the proper support under the guidelines. The defendant is self-employed. The court finds that the plaintiff's net weekly income is $1,009.55 and the defendant's net weekly income is $369.08. The combined net weekly income of the parties is $1,378.63. The basic support obligation for one child is $275 weekly. The defendant's share of the net income is 27 percent and his recommended support is, therefore, 27 percent of $275 or $74 weekly. The defendant is entitled to a credit of $16 weekly from December 1, 1995 to May 28, 1997, which amounts to $1,238.90. The correct arrearage is, therefore, $4,584.50 less $1,238.90 for a corrected arrearage as of May 28, 1997, of $3,345.60. The court orders that this arrearage be paid at the rate of $10 per week, thereby increasing the support order from $74 weekly to $84 weekly. In the event that the defendant pays both the current support order and the arrearage order timely, with payments on the current support order and the arrearage order not falling more than fifteen days behind, then no interest is to run on the arrearage of $3,345.60. In the event payments fall in arrears on the new support order CT Page 7130 and/or the arrearage order by more than fifteen days, then interest on the arrearage of $3,345.60 is to run at the rate of 10 percent per annum. No modification is made to any other part of the existing support order.
Axelrod, J.